DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Examiner acknowledges the response filed 3/3/2022.  Claims 1, 4-8, and 11-13 are pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brad Lawrence on 6/8/2022.
The application has been amended as follows: 
Claim 1, line 3: “R1” and “R2” have been provided with parentheses to designate reference characters in the claim.  
Claim 1, line 7: “the outer surface” has been changed to --an outer surface--.
Claim 1, line 11: “an outer surface” has been changed to --the outer surface--.
Claim 4, line 2:  “the external wedge” has been changed to --the first external annular wedge--.
Claim 4, line 3:  “the external wedge” has been changed to --the first external annular wedge--.
Claim 6, line 2: “the second external wedge” has been changed to --the second external annular wedge--.
Claim 8, lines 4 and 5: “R1” and “R2” have been provided with parentheses to designate reference characters in the claim.  
Claim 8, lines 8-9: “the outer surface” has been changed to --an outer surface--.
Claim 8, line 13: “an outer surface” has been changed to --the outer surface--.
Claim 11, line 2: “said first external annular wedge” has been changed to --said first external annular wedge--.
Claim 13, line 2: “the second external wedge” has been changed to --the second external annular wedge--.


Allowable Subject Matter
Claims 1, 4-8, and 11-13  are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner notes that the arguments presented by Applicant in the response filed 3/3/2022 are persuasive.  Examiner notes that the prior art fails to show the second nut comprising a lip feature that contacts a face of the second internal annular wedge, wherein the lip features extends in a plane that is perpendicular to the central axis.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678